UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2114


PHENROY DAY,

                Plaintiff - Appellant,

          v.

MR. & MRS. LISA YEATTS; MR. & MRS. CANNY; MR. & MRS. ANGELA
TAYLOR,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (4:12-cv-00127-RBS-FBS)


Submitted:   November 13, 2012            Decided: November 15, 2012


Before NIEMEYER, GREGORY, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Phenroy Day, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Phenroy    Day        appeals       the    district   court’s     order

dismissing his civil action as frivolous.                We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                  Day v. Yeatts, No.

4:12-cv-00127-RBS-FBS (E.D. Va. Aug. 14, 2012).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials       before   the    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2